DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a high energy density capacitor system, the system comprising: a plurality of electrical coupling terminals for coupling to another capacitor module, a first type of the plurality of electrical coupling terminals integrated into one of the first electrode and the second electrode by forming a cavity within the one of the first electrode and the second electrode, and a second type of the plurality of electrical coupling terminals integrated into the one of the first electrode and the second electrode by forming an outgrowth that protrudes out from the one of the first electrode and the second electrode; and at least one electrically insulating gasket positioned between each of the modules; wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (claims 1 & 6-11).

The prior art does not teach or suggest (in combination with the other claim limitations) a high energy density capacitor system, the system comprising: at least one electrically insulating gasket positioned between each of the modules; wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface, wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes, and further wherein the rims, the spokes and the protrusions each have a width of between 0.1976 and 100 micrometers and the hubs each have a radius of between 0.1976 and 100 micrometers (claims 4-5).

The prior art does not teach or suggest (in combination with the other claim limitations) a high energy density capacitor, the capacitor comprising: a plurality of electrical coupling terminals for coupling to another high energy density capacitor, a first type of the plurality of electrical coupling terminals integrated into one of the first electrode and the second electrode by forming a cavity within the one of the first electrode and the second electrode, and a second type of the plurality of electrical coupling terminals integrated into the one of the first electrode and the second electrode by forming an outgrowth that protrudes out from the one of the first electrode and the second electrode; wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (claims 12 & 17-21).

The prior art does not teach or suggest (in combination with the other claim limitations) a high energy density capacitor, the capacitor wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface, wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes and further wherein the rims, the spokes and the protrusions each have a width of between 0.1976 and 100 micrometers and the hubs each have a radius of between 0.1976 and 100 micrometers (claims 15-16).

The prior art does not teach or suggest (in combination with the other claim limitations) a method of providing a high energy density capacitor system, the method comprising: assembling a plurality of capacitor modules each including: a plurality of electrical coupling terminals for coupling to another capacitor module, a first type of the plurality of electrical coupling terminals integrated into one of the first electrode and the second electrode by forming a cavity within the one of the first electrode and the second electrode, and a second type of the plurality of electrical coupling terminals integrated into the one of the first electrode and the second electrode by forming an outgrowth that protrudes out from the one of the first electrode and the second electrode; and stacking the modules between two end plates such that at least one electrically insulating gasket is positioned between each of the modules; wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (claims 22 & 27-32).

The prior art does not teach or suggest (in combination with the other claim limitations) a method of providing a high energy density capacitor system, the method comprising: assembling a plurality of capacitor modules and stacking the modules between two end plates such that at least one electrically insulating gasket is positioned between each of the modules; wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface, wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes and further wherein the rims, the spokes and the protrusions each have a width of between 0.1976 and 100 micrometers and the hubs each have a radius of between 0.1976 and 100 micrometers (claims 25-26)

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848